Citation Nr: 0524932	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  97-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder, currently 
evaluated as fifty (50) percent disabling.

2.  Entitlement to an increased initial disability rating for 
service-connected actinic keratosis, currently evaluated as 
thirty (30) percent disabling.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans; Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  He is the recipient of, among other service 
awards, the Combat Infantryman Badge, for combat service in 
the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a 1996 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned an initial rating of 10 percent effective April 9, 
1996, and granted service connection for a "skin condition" 
with a noncompensable rating, effective April 9, 1996.  The 
service-connected skin disability was recharacterized as 
"actinic keratosis" in a March 1997 rating decision.  

During the appeal period, the RO issued favorable rating 
decisions with respect to PTSD and actinic keratosis.  A 
September 1998 rating decision increased the rating for PTSD 
to 30 percent effective August 13, 1996.  An October 2000 
rating decision increased the rating for actinic keratosis to 
10 percent effective April 9, 1996.  In October 2004 and 
January 2005 rating decisions, respectively, the RO increased 
the ratings for PTSD to 50 percent effective October 8, 2003, 
and for actinic keratosis, to 30 percent effective October 
29, 2002.  Where, as here, a veteran has expressed 
disagreement as to RO rating decisions, subsequent RO 
decisions assigning higher ratings, but less than the maximum 
available benefit, do not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993). 

It is noted that a September 2002 rating decision denied 
service connection for what appears to be a different skin 
disorder than actinic keratosis - stucco keratosis.  This 
issue is not perfected for appellate review by the Board.  

In June 2003, the Board ordered further development on the 
two issues consistent with then-effective Board policy.  In 
January 2004, the Board issued a remand order directing 
additional evidentiary development.  The Board-ordered 
development having been completed, the matter is again before 
the Board for appellate adjudication.


As reflected in a February 2005 statement, the veteran 
affirmatively declined to testify at a Board or RO hearing 
concerning the issues on appeal.


FINDINGS OF FACT

1.  The totality of the evidence pertaining to PTSD does not 
show entitlement to a schedular rating higher than 30 percent 
under the rating criteria in effect prior to November 7, 
1996.

2.  The totality of the evidence pertaining to PTSD dated 
from 1996 forward does not show entitlement to staged, 
schedular ratings higher than 30 percent prior to October 29, 
2002 and 50 percent from October 29, 2002 under the rating 
criteria in effect from November 7, 1996.  

3.  The totality of the evidence pertaining to actinic 
keratosis from 1996 forward does not show entitlement to 
staged, schedular ratings higher than 10 percent effective 
April 9, 1996; and 30 percent effective October 29, 2002. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD of 30 
percent, but no higher, are met pursuant to rating criteria 
in effect prior to November 7, 1996.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an increased evaluation for PTSD 
pursuant to rating criteria in effect from November 7, 1996 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004). 

3.  The criteria for an increased evaluation for service-
connected actinic keratosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(2002) and (2004); Esteban v. Brown, 6 Vet. App. 259 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

As noted in the Introduction, in a 1996 rating decision, the 
RO granted service connection for PTSD and a "skin 
condition," subsequently recharacterized as actinic 
keratosis, and assigned an initial 10 percent and 
noncompensable ratings, respectively.  This rating action is 
the operative one for the purposes of appeal.  In cases such 
as this, where appeal stems from initial ratings assigned 
coincident to grant of service connection, the Board can 
assign different, "staged" evaluations for separate periods 
of time if the evidence so warrants, consistent with 
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Thus, here, 
the Board considers all evidence of record pertinent to PTSD 
and actinic keratosis consistent with general provisions 
requiring it to consider the whole recorded history (see 
38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)); however, the main focus must necessarily be 
on evidence pertaining to symptoms and manifestations for 
either dated near and after early 1996, when the original 
service connection claim was filed, bearing in mind that the 
evidence could support staged ratings for either disability.  
See 38 U.S.C.A. § 5110 (West 2002) (effective dates of 
compensation, in general, cannot be earlier than the date of 
the receipt of application for benefits (that is, when 
service connection is sought)).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here for both 
disabilities at issue, the Board should first determine 
whether application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, implementation of such criteria cannot be 
any earlier than the effective date of revision, as a matter 
of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If the pre-
amended criteria are more favorable to the veteran, then VA 
can apply them, but only through the period up to the 
effective date of the revision.  In light of the foregoing 
and in consideration of Fenderson, the Board evaluates the 
claims in accordance with the effective dates of the PTSD 
rating criteria - before and as of November 7, 1996 - and the 
skin disability rating criteria - before and as of August 30, 
2002 -- and bearing in mind that staged rating percentages 
also could be permitted as evidence warrants.  

Pertinent evidence of record includes VA medical treatment 
records, C&P examination reports, and lay statements of the 
veteran.  The Board has an obligation to review the entire 
recorded history before adjudicating a claim and to 
adequately explain the reasons and bases for its decision.  
Consistent with this obligation, the Board has reviewed the 
entire record.  However, given that the evidentiary record is 
voluminous and covers an extended period of time, the Board 
does not discuss in this decision every piece of evidence 
concerning PTSD and actinic keratosis.  Rather, it summarizes 
certain evidence as appropriate, and addresses particularly 
pertinent evidence that has material bearing on its decision 
in light of regulations, in particular, the specific 
diagnostic criteria that must be met for increased rating(s).      

PTSD

VA assigns disability ratings for PTSD in accordance with 
criteria as currently found in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Diagnostic Code 9411 was revised during 
the appeal period, effective on November 7, 1996.  See 61 
Fed. Reg. 52,695, 52,700 (1996).  

Old PTSD rating criteria, found in 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), provided for a 10 percent rating 
for impairment evidenced by symptoms less than those provided 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was assigned with evidence 
of definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and where psychoneurotic symptoms result in reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in the 
former 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 38 U.S.C.A. 
§ 7104(d)(1)(West 1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. 
Reg. 4753 (1994). The Board is bound by this interpretation 
of the term "definite." 38 U.S.C.A. § 7104(c).

Under the old rating criteria, a 50 percent rating was 
assigned with evidence of considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people, and there the psychoneurotic 
symptoms result in considerable industrial impairment due to 
reduction of reliability, flexibility and efficiency levels.  
A 70 percent rating was assigned with symptoms resulting in 
severe impairment of ability to establish and maintain 
effective or favorable relationships with people, and which 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when psychoneurosis so 
adversely affected the attitudes of all contacts except the 
most intimate as to result in virtual isolation in the 
community, or is manifested by totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activity, or the veteran is 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (the criteria for a 
100 percent rating in 38 C.F.R. § 4.132, Diagnostic Code 
9411, are each an independent basis for granting a 100 
percent rating).

Under new Diagnostic Code 9411, as codified in 38 C.F.R. 
§ 4.130 (2004), a 30 percent rating is assigned with evidence 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.    

The next higher schedular rating of 70 percent may be 
assigned under Diagnostic Code 9411 (2004) with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

The maximum 100 percent rating is to be assigned under 
Diagnostic Code 9411 (2004) with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

For the reasons that follow, the Board finds that the 
totality of the evidence supports the assignment of a 30 
percent rating under the old criteria from the effective date 
of service connection in April 1996, but does not support the 
assignment of schedular ratings higher than the staged (30 
and 50) ratings assigned during the time period pertinent to 
this claim, whether based upon new or old Diagnostic Code 
9411.  

While the Board normally would analyze cases involving 
regulatory amendments during the appeal period 
chronologically, the Board finds that discussion of the PTSD 
claim based upon new rating criteria first would be conducive 
to a more readable analysis.  The new criteria require 
evidence of more detailed, objective, specific markers of 
psychiatric disability as compared with the old, and thus, 
more readily lend themselves to a thorough discussion of 
pertinent, and voluminous, evidence.  New criteria also seem 
to significantly subsume those found in the old.     

Increased Rating as of November 7, 1996 (New Criteria) - PTSD 

First, the Board notes that the new criteria cannot be the 
basis for the assignment of a higher disability evaluation 
earlier than the effective date of the new criteria, i.e., 
before November 7, 1996.  A September 1998 rating decision 
increased the rating for PTSD to 30 percent effective August 
13, 1996, based upon old criteria in effect at that time.  A 
higher rating for the period between August 1996 and November 
6, 1996, when old criteria were still in effect, is not 
substantiated, as discussed further below.  

As for whether a rating higher than 30 percent is warranted 
under the new criteria from November 7, 1996, the effective 
date of the new criteria through late October 2002, when the 
rating was increased to 50 percent, the Board finds that the 
evidence does not support such an increase.  The evidence, 
with a focus on evidence dated within this time period, does 
not show marked occupational and social impairment with 
reduced reliability and productivity.  The veteran did not 
display symptoms such as speech abnormalities, frequent panic 
attacks, marked memory or judgment impairment, cognitive 
deficit or abnormal thought process, during this time period, 
or even after, so as to warrant a 50 percent rating.  For 
instance, the veteran's speech was not found to be abnormal 
as noted in the August 1998 C&P report.  Also, while the 
veteran reported anxiety, irritability and some depression, 
he did not have frequent panic attacks that markedly impeded 
daily functioning.  The discussion below as to lack of such 
evidence supporting a 70 percent rating applies to this 
analysis to an extent.      

As for whether the next higher schedular rating of 70 percent 
may be assigned effective October 2002, there must be 
evidence of significant occupational and social impairment.  
No lay or medical evidence of record indicates that the 
veteran is in danger of hurting himself, or that he has 
suicidal ideation, or that he might injure others.  The 
evidence does not show impaired impulse control, such as 
unprovoked irritability with periods of violence.  On the 
contrary, there is no objective evidence, as discussed below, 
that the symptoms are so significant that the veteran is 
likely to be danger to himself or others; there is no history 
of actual suicidal plans or attempts.  He has denied suicidal 
or homicidal ideations, delusions, and hallucinations.  See, 
e.g., February 1998 PTSD therapy group records.  It is 
acknowledged that the various PTSD therapy records reflect 
the veteran's report of feeling remorse when he hit his son; 
however, this appears to have been intended as a means of 
parenting through corporal punishment as deemed warranted by 
the veteran, and not reflective of a persistent pattern of 
unchecked violence and anger attributable to PTSD symptoms.       

No PTSD therapy records, outpatient treatment records, or VA 
compensation and pension examination (C&P) reports show that 
the veteran's functional ability is hampered by obsessional 
rituals.


Moreover, the veteran's speech was not found to be illogical, 
obscure, or irrelevant.  As noted in the August 1998 C&P 
report, the veteran presented "good verbal interchange."  
The claims folder includes voluminous notes concerning the 
veteran's participation in a VA PTSD therapy group; he 
apparently participated in a meaningful way in group 
sessions; there is no indication therein that he was unable 
to do so due to speech abnormalities that could be indicative 
of significant psychiatric abnormality.     

Also, while the veteran has reported depression, anxiety, 
irritability, and some mood/emotional disturbance, as 
documented in various C&P reports and VA PTSD therapy 
records, his PTSD symptoms are not so debilitating that he 
experiences near-continuous panic or depression to impede 
independent, appropriate, and effective functioning.  These 
records simply do not reveal a disability picture severe 
enough in terms of deep depression or panic attacks that 
cripple the veteran's ability to conduct daily activities.     

The veteran is oriented to time, person, and place.  He is 
not removed from reality such that functional ability is 
markedly impaired.  He displayed good concentration, 
satisfactory knowledge of, for example, current events 
(ability to name recent U.S. presidents), and orientation as 
to time and place; no perceptual disorder was found.  See 
August 1996 C&P report.  Cognitive ability and abstract 
reasoning processes are intact; insight and judgment are 
good; he is alert and oriented.  See, e.g., April 1997 VA 
medical record; 1997-1998 PTSD therapy records.  As noted in 
the August 1998 C&P report, his memory is intact; thinking 
process is linear, goal-directed, logical, and relevant.  
Even more recent PTSD therapy records, dated within the last 
few years, do not show clinical observations or self-reports 
contrary to these earlier findings with respect to cognitive 
functioning.       

The veteran also has the ability to maintain minimum level of 
personal appearance and hygiene.  As reflected, for example, 
in the August 1996 C&P report, the veteran presented himself 
with "good dressing and grooming"; he appeared neat and 
kempt.  Subsequent records do not indicate contrary findings.  

As for the ability to adapt to stress, particularly at work, 
the evidence reflects that the veteran has been a farmer on 
family owned property, but that, with the death of his 
mother, he has experienced some financial difficulties 
running the farm, as well as stress of dealing with the 
administration of his late mother's estate along with his 
siblings.  See C&P reports and PTSD therapy records.  
However, the stress engendered by this matters apparently had 
resolved itself to a significant extent, as April and May 
2003 VA medical records reflect his report that "financially 
he is soon to be doing quite well because of an upcoming 
tobacco buy-out" and that he made some profitable "business 
deals."  This evidence would strongly suggest, not only that 
the veteran has sound cognitive ability, but that he is 
capable of engaging in employment and other pursuits required 
to make a living.      

With respect to the ability to establish and maintain 
effective relationships, the veteran has a supportive social 
network that includes a wife and two children.  His hobbies 
include hunting and fishing, although he has reported some 
decline in interest in leisure activities, as documented in 
the August 1998 C&P report.  Recently, as reflected in March 
2003 VA outpatient treatment records, he reported having a 
"good family and church support system."

The Board also notes that the veteran's Global Assessment of 
Functioning (GAF) scores, as reflected in PTSD examination 
and VA outpatient treatment records dated in 1996 and after, 
are in the range between 60 and 80.  It is important to note 
that the GAF score, in general, ranged upward; the score did 
not progressively decrease over time to reflect objective, 
quantifiable measure of worsening psychiatric state.  His 
PTSD is consistently described as chronic, but "moderate," 
even though the records do not explicitly state that the PTSD 
symptoms themselves have markedly decreased as a result of 
therapy.  See, e.g., 1997 to 1999 PTSD therapy records of a 
medical doctor; August 1998 C&P examination report.  (GAF is 
a scale from 0 to 100, reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV) (100 representing superior functioning in a wide 
range of activities and no psychiatric symptoms).)  A score 
between 41 and 50 indicates serious psychiatric symptoms 
(suicidal ideation, severe obsessional rituals, occasional 
panic attacks) or serious difficulty in social or 
occupational functioning.  A score of 51 to 60 indicates 
moderate symptoms and moderately impaired occupational and 
social functioning.  A score of 61 to 70 indicates some mild 
symptoms or some difficulty in social and occupational 
functioning, but, in general, reflects a level of functioning 
characterized as "pretty well" in DSM-IV.  A score between 
71 and 80 denotes transient and expectable reactions to 
psychosocial stressors, and no more than slight social and 
occupational functioning.       

It is acknowledged, however, that the GAF score assigned 
during the April 2004 C&P examination was 50, the lowest 
documented in the entire record; it is the only time a score 
below 60 is documented.  This score apparently was based upon 
the examiner's impression, overall, of some decline in social 
and occupational functioning, with reported incidents 
primarily of panic, anxiety, depression, anger, nightmares, 
and sleep deprivation, although the veteran continued to deny 
that he has suicidal plan or ideation and stated that he is 
"not a cruel man" who might become uncontrollably violent 
against his family or others in his social network.  It is 
noted that the RO apparently has taken into account the 
evidence in the April 2004 C&P report and thus increased the 
PTSD rating to 50 percent, effective October 8, 2003, based 
in part upon the VA examiner's statement that the GAF of 50 
"matches" an October 2003 estimate.  See October 2004 
rating decision.     

In sum, the veteran's chief PTSD symptoms include bad dreams 
about Vietnam and sleep disturbance presumably associated 
with nightmares, anxiety and irritability, depression, some 
social avoidance, inability to watch war movies and discuss 
with others his service trauma, disturbing thoughts about 
Vietnam, and reported hypervigilence and inability to trust 
people.  These symptoms are consistently documented in the 
various C&P examination reports and VA outpatient treatment 
records dated from the late 1990s forward, which include 
records reflecting the veteran's participation in a VA PTSD 
therapy group.  Many of these symptoms are those that seem to 
be consistent with criteria for a 50 percent rating, 
currently in effect, and are not shown to be more significant 
so as to warrant consideration for the next higher rating of 
70 percent under new Diagnostic Code 9411.  

With respect to recent GAF score of 50 and associated 
increase in the PTSD rating to 50 percent, a score between 41 
and 50 indicates serious psychiatric symptoms or serious 
difficulty in social or occupational functioning.  However, 
DSM-IV provides examples of specific symptoms commensurate to 
a score ranging between 41 and 50 - they include suicidal 
ideation, severe obsessional rituals, and occasional panic 
attacks.  The veteran recently reported panic episodes, but 
certainly not suicidal ideation or intent, or severe 
obsessional rituals.  Moreover, a score of 50 is at the top 
of the range between 41 and 50; as such, it is arguable that 
it is closer to the next higher score range between 51 and 
60, commensurate to moderate functional impairment, as 
opposed to serious functional impairment (score between 41 
and 50).       

Based upon all of the considerations, the Board concludes 
that the disability picture presented in the record, with 
respect to PTSD, is that commensurate to the criteria for a 
50 percent rating, as opposed to the next higher rating of 70 
percent.  It is explicitly noted that the record does not 
present evidence sufficient to justify a 100 percent rating, 
much less a 70 percent rating.  The veteran does not have 
total occupational and social impairment due to PTSD symptoms 
so severe as to result in gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; inability to maintain 
basic hygiene practices; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Increased Rating before November 7, 1996 (Old Criteria) - 
PTSD 

As an initial matter, the Board observes that a plain reading 
of the old criteria, as compared to the new, suggests that 
the old criteria place particular emphasis on the inability 
to engage in effective interpersonal relationships such that 
employability is adversely affected.  However, the old 
regulations also temper this emphasis with a proviso that 
social impairment per se will not be used as the sole basis 
for rating, but that such impairment is of value only to the 
extent that it helps substantiate the degree of disability 
based on all of the findings.  See Note (1), 38 C.F.R. 
§ 4.132 (1996).  This would suggest that the entire context 
of the pertinent evidence of record is to be considered 
(which the Board is otherwise obligated to do notwithstanding 
old 38 C.F.R. § 4.132).  

The evidence supports the assignment of a 30 percent 
disability evaluation, but no higher, from April 1996 
forward, under the old criteria.  As explained fully above 
and below, the record simply does not present a picture of 
psychoneurotic symptoms more than moderately large in degree 
with respect to industrial impairment, and ability to engage 
in effective interpersonal relationships as it affects 
working.  Throughout the last decade or so, the veteran 
clearly had the support of a family unit that includes his 
wife and children, and he had gainful employment during this 
period in the form of his interest in a family owned farm.  
Nonetheless, at both the August 1996 and the August 1998 VA 
examinations, the examiner described periods during which the 
veteran's judgment was impaired and his ability to work on 
the farm was affected adversely.  The examiner in August 1998 
clearly indicated that there had been no remission of the 
veteran's symptoms since they had begun, and clearly 
characterized the severity of such symptoms as "moderate", 
with a GAF of 60.  Therefore, the Board concludes that a 30 
percent rating is appropriate from the effective date of 
service connection in April 1996, but that the veteran's 
symptoms prior to the effective date of the new regulations 
in November 1996 did not more nearly approximate the criteria 
for a 50 percent rating under the rating criteria then in 
effect.        

As for entitlement to a 50 or a 70 percent rating 
specifically, evidence required included psychoneurotic 
symptoms resulting in considerable or severe impairment of 
ability to establish and maintain effective or favorable 
relationships with people, respectively, and which are of 
such severity and persistence that there is considerable or 
severe impairment in the ability to obtain or retain 
employment, respectively.  As amply discussed earlier, the 
veteran's chief PTSD symptoms include sleep disturbance and 
nightmares, disturbing thoughts about military experiences, 
anger, depression, mood disturbance, some social isolation, 
and anxiety.  He is functionally impaired moderately due to 
psychoneurotic symptoms, but the symptoms are not so 
significant that they considerably impair his ability to 
establish and maintain effective or favorable interpersonal 
relationships with people, and his ability to obtain or 
retain gainful employment.  He apparently has ownership 
interest in a family farm, is directly involved in operating 
it, and recently has reported having had financial gain due 
to "business deals," suggesting that, while running a farm 
or small business might present its share of stresses, he is 
not more than moderately impaired with respect to his ability 
to make a living.  On the contrary, it is arguable that 
running one's own business may be even more taxing than 
working solely for salary as an employee.  Also, while he 
reported social isolation and admitted he had difficulty 
trusting people, he does seem to have a fairly harmonious and 
supportive relationship with his wife and children.  He also 
attends church, which likely is another source of positive 
social interaction, and which seems to be contradictory to 
his statement that he is socially isolated outside of his 
family.  

Thus, in light of the above, the Board finds that the 
evidence does not support the assignment of a staged 
schedular rating higher than 30 percent for PTSD under old 
Diagnostic Code 9411, or a higher staged rating under the 
current general rating formula.  The veteran does not have 
symptoms so significant that his ability to form and maintain 
effective or favorable interpersonal relationships or obtain 
gainful employment is considerably or severely impaired.  He 
also is not so impaired that he is "virtually isolated" in 
his community, or is "totally isolated" and removed from 
reality, or is demonstrably unable to obtain or retain 
employment.
  
Again, the veteran has not had gross impairment in thought 
processes or communication; rather, his speech apparently is 
coherent and goal directed.  He does not have delusions or 
hallucinations.  None of the medical records describes gross 
inappropriate behavior.  Persistent danger of hurting himself 
or others has not been demonstrated.  None of the medical 
records describes intermittent inability to perform 
activities of daily living, including maintenance of basic 
personal hygiene.  The veteran has been described as fully 
oriented; he does not demonstrate disorientation to time or 
place.  He reported some difficulty concentrating, as 
reflected in the April 2004 C&P report, but he certainly does 
not have more significant problems such as memory loss for 
names of close relatives, own occupation, or own name.  Nor 
does the evidence show that, due the PTSD, the veteran has 
symptoms resulting in severe impairment of ability to 
establish and maintain effective or favorable relationships 
with people, and which are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  With the preponderance of evidence 
against a higher rating, whether based upon new or old PTSD 
criteria, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004).  

Actinic Keratosis

While this appeal was pending, the criteria for evaluating 
skin disorders were amended by a final rule that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 in effect 
before August 30, 2002, a noncompensable evaluation was 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation required exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.

New Diagnostic Code 7806, effective August 30, 2002, as 
provided in 38 C.F.R. 
§ 4.118 (2004), provides the following criteria for 
dermatitis or eczema:  With more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; with constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent rating.  Where 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period, a 30 
percent rating is assigned.  Where at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period, a 10 percent rating is assigned.  With less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period, a zero percent 
rating is assigned.  Or, rating as disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability, is permitted.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).

Old Diagnostic Code 7819 required that benign new growths of 
the skin were evaluated on the basis of any related scars, 
disfigurement, etc.  The Code further indicates that, unless 
otherwise provided, rate Codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  A note 
following the Code provides that the most repugnant 
conditions may be submitted for Central Office rating with 
several unretouched photographs.  Total disability ratings 
may be assigned without reference to Central Office in the 
most severe cases of pemphigus and dermatitis exfoliativa 
with constitutional symptoms.  

Effective August 30, 2002, under Diagnostic Code 7819 (see 
38 C.F.R. § 4.118 (2004)), benign skin neoplasms are to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or impairment of function.

The veteran was diagnosed with diffuse actinic keratosis 
following the July 1996 VA general medical examination.  As 
documented in a March 1997 notice of disagreement, the 
veteran stated that, as a farmer, he has to be outdoors often 
and sun exposure causes itchiness.  As indicated by drawings 
in a January 1997 VA dermatologic record, the veteran's 
various skin disorders apparently affect various parts of the 
body, to include the feet, chest/trunk, and the extremities 
(parts of the body on the drawing are circled); however, this 
record is not clear as to whether these body parts are 
affected by service-connected actinic keratosis, as opposed 
to another skin problem, as the same record also reflects a 
diagnosis of "stucco" keratosis, for which service 
connection was denied, and "rule out" lipomas, for which 
service connection also was denied.  Other VA medical records 
dated near this time period do document multiple lipomas 
affecting the trunk and extremities.  In contrast, July and 
September 1997 VA medical records, concerning keratosis, 
provide that parts of the neck and face are affected.  As of 
the February 2000 C&P examination, the veteran reported 
"some itching or pruritis."  The December 2002 C&P 
examination report again documents pruritis as the "major 
symptom" with extent of actinic keratosis seen on the hands, 
face, neck, arms, chest, legs, and feet.  Ulceration was seen 
on the left hand and back of the neck, but the lesions had 
minimal crusting.  Although the veteran has some irritability 
because of pruritis, the December 2002 examination did not 
disclose any systemic or neurological manifestations.  

As of the May 2004 C&P examination, actinic keratosis was 
found to have affected about 40 percent of the crown (head) 
with abnormal pigmentation with diffuse areas of 
hypopigmentation and hypopigmented lesions.  The neck, about 
80 percent, also is affected by hypopigmentation and 
hypopigmented lesions.  The dorsal areas of the hands, about 
50 percent, also are affected, and there is a small "AK" 
lesion on the anterior tibial aspect of the left lower 
extremity.  About 5-10 percent of the entire body skin is 
affected.  Finally, the November 2004 C&P examination report 
provides the examiner's (the same examiner who conducted the 
May 2004 examination) opinion that, after a review of the 
claims file, no revision of prior findings is warranted.               

The above records do document some symptoms like itching; 
however, they do not document exudation, extensive lesions, 
or marked disfigurement significant enough to warrant the 
next higher rating of 30 percent from April 9, 1996 through 
October 29, 2002, when the 30 percent rating was assigned, 
under old Diagnostic Code 7806.  Nor do they document 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement, to warrant the next higher rating of 50 
percent under old Diagnostic Code 7806 from October 29, 2002 
forward.  It is pertinent that, while the skin condition 
appears to have affected largely parts of the body typically 
exposed, as a percentage of the total body skin, the 
condition is not highly significant; there are no systemic or 
nervous manifestations; and the appearance is not described 
as particularly disfiguring or repugnant in appearance.    


As for new Diagnostic Code 7806, effective August 30, 2002, 
at no time from April 9, 1996 through October 29, 2002, when 
the 30 percent rating was assigned, was the veteran found to 
have actinic keratosis affecting more than 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas; nor 
is there evidence that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, to warrant the 
next higher rating of 30 percent.  

As for the time period on and after October 29, 2002, the 
evidence shows that actinic keratosis affects 40 and 80 
percent of the crown and neck, respectively.  However, the 
percentage of the total body skin affected is very small (5 
to 10 percent), well below the 40 percent required for the 
highest schedular rating permissible under Diagnostic Code 
7806 (60 percent).  Nor does the veteran require constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  Thus, the Board finds that a 30 percent rating is 
more appropriate for the time period on and after October 29, 
2002, with respect to new Diagnostic Code 7806.  

Further, as stated in the February 2000 C&P report, the 
veteran has several small (.5 cm by .5 cm) brown lesions on 
the face, not tender to the touch; .5 cm by .5 cm brown 
lesions on both shoulders; several .5 cm by .5 cm brown 
lesions on the left neck; .5 cm by .5 cm brown lesions behind 
the ears; .5 cm by .5 cm brown crusting areas on the side of 
the face; and .5 cm by .5 cm crusting lesions on the parietal 
area where the hair is thinning.  These findings are not 
expressed in terms of percentage of the body skin or exposed 
areas, presumably because the new Diagnostic Code 7806, which 
considers such percentages was not in effect in February 
2000.  Nonetheless, given the small size of the lesions, 
although numerous, the lesions do not seem to cover a 
particularly large area of the body skin, particularly given 
that as recently as in November 2004, the C&P examiner stated 
that her prior (May 2004) findings that only 5-10 percent of 
the body is affected remains unchanged.  Full-color 
photographs of the affected areas, which includes a 
photograph of the back (the back is not discussed in the 
report itself) apparently taken during the February 2000 C&P 
examination, do show numerous small brown spots that do not 
appear to be particularly repugnant or disfiguring in 
appearance.  


Because the Board has evaluated the claim based upon 
disfigurement, scarring, as well as impairment of 
functioning, the Board, in effect, also has evaluated this 
claim under old and new Diagnostic Code 7819, as well as 38 
C.F.R. § 4.25 and Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (separate disabilities arising from a single disease 
entity may be rated separately).  As stated above, it does 
not find that the veteran's actinic keratosis causes marked 
disfigurement or scarring, functional impairment, or systemic 
manifestations that could warrant a separate rating.  

Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does 
not find that any other Diagnostic Code or other Part 4 
provisions are more closely analogous to the disability at 
issue than those discussed above, or which would permit a 
higher schedular rating.  
 
As the preponderance of the evidence disfavors a higher 
rating, the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2004).

Extraschedular Evaluation

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical, with respect to PTSD and/or 
actinic keratosis.  The veteran himself does not maintain 
that his employability is completely or so nearly impeded or 
precluded due specifically to PTSD or dermatological symptoms 
- as amply discussed earlier, the veteran has had means for 
gainful employment during the pertinent time period, 
apparently from self-employment; nor is there evidence that 
such symptoms were so severe as to require hospitalization or 
confinement during the pertinent time period.  On the 
contrary, the record indicates that medical care for these 
disabilities during the last several years has been limited 
to outpatient visits at a VA medical facility, to include 
regular participation in a VA PTSD support group.  
Accordingly, the Board finds that referral for assignment of 
an extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a May 2003 letter, the RO 
notified the veteran that a higher rating for PTSD and 
actinic keratosis must be supported with evidence, likely 
medical, pertaining to symptoms/manifestations of these 
disabilities and showing that they are commensurate to 
criteria for a higher rating, i.e., that they have "gotten 
worse."  The criteria for higher ratings as to both issues 
were given to him in the Statements of the Case (SOCs) and 
Supplemental Statements of the Case (SSOCs).  The letter also 
explained that, if he provides information about the sources 
of evidence or information pertinent to the claim, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  (A separate VCAA letter specific to the 
actinic keratosis claim, but similar in content to the May 
2003 letter, was sent in November 2002.)  In January 2004, 
the VA Appeals Management Center (AMC) sent the veteran a 
letter concerning both issues on appeal, with more details on 
the status of evidentiary development in the claim.  This 
letter explained, again, that the veteran should tell VA 
about any relevant records, including those in the custody of 
other federal agencies, local governments, private doctors, 
or employers, and that VA would then help him obtain the 
records from these entities, but that, ultimately, he is 
responsible for substantiating his claim, even though the law 
requires VA assistance in claim substantiation.  

As for the "fourth element," the AMC's May 2005 letters 
explicitly asked the veteran to provide VA with any 
additional evidence in his possession pertaining to his 
claim.  In this connection, it is pertinent that the veteran 
has not claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim, even 
though the May 2005 letter explicitly informed the veteran of 
his right to respond within 60 days.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Neither the veteran nor 
his accredited representative submitted any new evidence or 
information, or informed VA that there exists other pertinent 
evidence for which the veteran requires additional 
development assistance.
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOCs, numerous SSOCs, and multiple duty-
to-assist notices, as well as the rating actions, why ratings 
higher than those assigned during the appeal period are not 
warranted.  He was told about his and VA's respective claim 
development responsibilities in the VCAA letter, and was on 
notice that he himself has claim substantiation 
responsibility so long as the rating actions remain 
unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished before the issuance of the 1996 rating decisions 
giving rise to this appeal.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized in Pelegrini, at p. 120, that a case-by-case 
evaluation might be warranted at times, where, as here, the 
38 U.S.C.A. § 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant is entitled to such 
notice and proper VA process during the appeal period.  The 
appeal as to both issues had been pending long before VCAA 
was enacted.  After enactment of the law, 
content-complying notice and subsequent VA process were 
given, and the veteran had ample opportunity to ask for claim 
development assistance or substantiate the claim on his own.  
Thus, the Board finds no notice defect or material prejudice 
arising from the timing, or even the substantive content, of 
the notice in this case.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA outpatient treatment, PTSD therapy 
records, and C&P examination reports.  The veteran was given 
an opportunity to testify in connection with this claim, but 
he declined to exercise his right to do so.  He did not 
report the existence of additional pertinent records despite 
appropriate notification during the appeal period that he may 
do so.  Contemporaneous VA C&P examination results, as well 
as those from several years ago, appropriate to evaluation of 
the disabilities at issue as a Fenderson claim, are in the 
claims file.  Based upon the foregoing, the Board concludes 
that VA has met its duty-to-assist obligations.  




ORDER

An increased initial disability rating of 30 percent for 
PTSD, pursuant to rating criteria in effect prior to November 
7, 1996 is granted, subject to controlling regulations 
governing the payment of monetary benefits.

An increased disability rating higher than 30 percent for 
PTSD, pursuant to rating criteria in effect prior to November 
7, 1996 is denied.

An increased disability rating for PTSD, rated 30 percent 
from the effective date of service connection and currently 
evaluated as 50 percent disabling from October 8, 2003, is 
denied pursuant to rating criteria in effect from November 7, 
1996.

An increased initial disability rating for actinic keratosis, 
currently evaluated as 30 percent disabling, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


